Citation Nr: 0306361	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.  He served in the Air Force Reserves from September 
1981 to May 1996, to include periods of inactive duty 
training and active duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In November 2002, the veteran testified at a personal hearing 
held at the RO in Boston, Massachusetts, before the 
undersigned Veterans Law Judge.  During the hearing, and 
confirmed in writing, the veteran withdrew the issue of 
entitlement to service connection for residuals of a head 
injury.  As the Board has not yet rendered a final decision 
in regard to that issue, the issue is properly withdrawn and 
is not for adjudication by the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (2002).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Medical evidence does not show that the veteran had 
hearing loss either during active duty service, while in the 
Reserves, nor does he currently have hearing loss.  

3.  There is medical opinion of a nexus between the veteran's 
currently diagnosed tinnitus and his military service.  

4.  Any right knee injury treated in service was an acute and 
transitory condition that had resolved by the time the 
veteran was separated from active duty service; there is no 
medical evidence of an injury to the right knee while the 
veteran was on active duty for training with the Reserves; 
and there is no medical opinion of a nexus between the 
veteran's currently diagnosed right knee contusion, with x-
ray findings of minimal degenerative changes, and either his 
active duty service or an injury sustained while on active 
duty training.  

5.  Any complaints of back pain treated during active duty 
service was an acute and transitory condition that had 
resolved by the time the veteran was separated from active 
duty service; there is medical evidence of degenerative joint 
disease/arthritis of the cervical and thoracic spine, first 
seen years after the veteran was separated from active duty 
service; there competent evidence that the veteran sustained 
injury to his back while performing active duty for training 
with the Reserves; and there is competent medical opinion of 
a nexus between the injuries sustained during his active duty 
training and permanent aggravation of a pre-existing back 
disorder.  


CONCLUSIONS OF LAW

1.  Hearing loss, either in one or both ears, was not 
incurred in or aggravated by active military service, nor was 
hearing loss incurred in or aggravated during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2002).  

3.  Right knee disorder was not incurred in or aggravated by 
active military service, nor was right knee disorder incurred 
in or aggravated during active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2002).  

4.  A pre-existing back disorder was permanently aggravated 
by injuries sustained during performance of active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in October 1999, May 2000, November 2000, September 2001, and 
October 2002, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and a December 2001 Statement of the 
Case, provided to both the veteran and his representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at a personal 
hearing held at the RO before the undersigned.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  "Reserve component" means the Army, Naval, 
Marine Corps, Air Force and Coast Guard Reserves and the 
National and Air National Guard of the United States.  
"Reserves" means members of a Reserve component of one of 
the Armed Forces.  "Veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  See 38 C.F.R. § 3.1.  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty (emphasis 
added), and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury  
(emphasis added) incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran served his entire 
active duty in the Air Force, from August 1963 to July 1967.  
From September 1981 to May 1996, he was a drilling member of 
the Air Force Reserves.  The evidence of record shows that, 
as a drilling reservist, he served numerous periods of active 
duty for training, to include from August 8, 1995, to 
September 7, 1995, and from October 16, 1995, to November 9, 
1995.  It is important to remember that active duty service 
and active duty for training are different for VA purposes.  
Active duty for training is not active duty.  "Active duty" 
means full-time duty in the Armed forces, other than active 
duty for training (emphasis added).  See 38 C.F.R. § 3.6(b).  

The veteran's military personnel records show that both on 
active duty and in the Reserves, he worked in a warehouse, in 
close proximity to the flight line, and on the flight line 
itself.  In correspondence and in testimony presented at a 
personal hearing, he maintains that he now suffers from 
bilateral hearing loss and tinnitus, due to his military 
service.  Also, he alleges that he sustained an injury to his 
right knee while on active duty, which he still finds 
painful, and that he injured his back while on active duty 
for training.  Since his separation from active duty service, 
he held a number of jobs, including minister, and working in 
a grocery store.  He related that he was not receiving Social 
Security benefits or workmen's compensation.  

I.  Hearing Loss and Tinnitus

Review of the veteran's active duty service medical records 
does not show he had had any complaints or that any findings 
were ever made pertaining to acoustic trauma, hearing loss or 
ringing in the ears.  At separation from service, his medical 
examination notes hearing was normal, and no complaints or 
history are noted of any hearing problems.  

Review of the veteran's Reserve service medical records 
likewise do not reflect any complaints or that any findings 
were ever made pertaining to acoustic trauma, hearing loss or 
ringing in the ears.  Periodic audiology examinations 
consistently noted that his hearing was within normal limits 
and he had not made any complaints pertaining to ringing in 
his ears.  

The report of the veteran's VA December 1999 audiology 
examination notes complaints of hearing loss and tinnitus, 
which he described as constant bilateral high pitched ringing 
that varied in loudness and alternated between his ears.  The 
tinnitus had begun a few years ago.  The medical examiner 
offered that etiology of the tinnitus was consistent with a 
history of military noise exposure.  On audiology 
examination, the veteran had normal middle ear function, 
bilaterally, and bilateral hearing was within normal limits.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  

In the veteran's case, there is no medical evidence 
establishing that the veteran currently has any hearing loss, 
nor was any hearing loss noted either while he was on active 
duty service or during any period of active duty for 
training.  See 38 C.F.R. § 3.385.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has hearing loss, either in one or both 
ears, for VA purposes.  As such, there is no basis for 
allowance of that claim.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.   

On the other hand, although the veteran did not complaint of 
tinnitus either during his active duty service or active duty 
for training, the VA examiner, on audio logy evaluation of 
the veteran in December 1999, specifically offered that the 
etiology of the veteran's currently diagnosed tinnitus was 
consistent with a history of military noise exposure.  
Inasmuch as there is no medical evidence of record to refute 
such medical opinion, the Board finds that his currently 
diagnosed tinnitus was incurred in military service, as a 
result of acoustic trauma.  To that extent, his appeal is 
granted.  

II.  Right Knee

The veteran's active duty service medical records show that 
he was seen in October 1964 for complaints of a right knee 
injury sustained while playing football.  On examination, 
there was no swelling, range of motion of the right knee was 
normal, but there was tenderness with motion.  The diagnosis 
was contusion and treatment consisted of an Ace bandage and 
application of heat.  Subsequent active duty service medical 
records do not reflect any further complaints or treatment 
for any right knee problems.  At separation from service, he 
neither gave a history of right knee problems nor were any 
right knee complaints or problems noted on examination.  
Rather, his lower extremities were found normal.  

The veteran's Reserve service medical records do not reflect 
any complaints, findings, history or symptomatology 
pertaining to his right knee.  Periodic medical evaluations 
consistently found that his lower extremities were normal.  

The report of the veteran's February 2000 VA orthopedic 
examination shows that there were patches of either calluses 
or psoriatic areas in the anterior aspect of the right knee.  
Range of motion of the knee was full.  There was some minor 
soft tissue swelling in the lateral aspect of the knee, 
although it did not have consistency of a meniscal cyst.  
There was no clicking, cracking, or crepitus; McMurray's test 
was negative; the ligaments were stable.  X-rays of the right 
knee revealed minimal patellofemoral degenerative changes; 
vascular calcification; minimal narrowing of the medial 
aspect of the knee joint.  The diagnosis was contusion of the 
right knee.  



Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In this case, the medical evidence shows that the veteran was 
treated for an injury to his right knee while on active duty 
service.  However, there is no subsequent medical evidence, 
either in his active duty service medical records or his 
Reserve medical records, pertaining to any right knee injury, 
history, findings, or symptomatology pertaining to the right 
knee.  Any injury treated in service was an acute and 
transitory condition that had resolved by the time he was 
separated from active duty service.  There is no medical 
evidence of any injury to the veteran's right knee while he 
was on active duty for training.  Although current medical 
examination shows contusion and minimal degenerative changes 
in the right knee, there is no medical opinion of a nexus, or 
link, between the veteran's current right knee disorder and 
the veteran's service, or any injury sustained therein.  
Under the circumstances, the currently diagnosed right knee 
contusion, with x-ray findings of minimal degenerative 
changes in the right knee, was not incurred in or aggravated 
by active duty service, nor was a currently diagnosed right 
knee disorder incurred during a period of active duty for 
training while he was serving in the Reserves.  

III.  Back Disorder

The veteran's active duty service medical records show that 
he was treated in August 1965 for complaints of low back 
pain, with no radiation of the pain.  An x-ray of the spine 
was normal.  In December 1966, he was seen for complaints of 
back pain in the lumbar area.  Examination revealed no sings 
of deformity.  Treatment consisted of the application of a 
hearing pad.  Subsequent active duty service medical records 
no not reflect any complaints, history, findings, or 
symptomatology pertaining to any back disorder.  At 
separation from active duty, the veteran specifically denied 
any history of back problems.  The examination report of his 
separation from active duty notes that his spine was normal.  

The veteran's Reserve medical records show that, during his 
entry physical examination, he specifically denied any 
history or complaints of a back problem, and none was found 
on physician examination.  In June 1982, while on active duty 
training (June 5-19, 1982), he was seen for complaints of 
back pain.  He had been pushing a heavy crate, which stopped 
abruptly.  The diagnosis was muscle strain, and he was placed 
on temporary duty restriction and instructed not to lift 
objects over ten pounds or push/pull objects over fifteen 
pounds.  A history given during his periodic physical 
examination, conducted in November 1989, specifically denied 
recurrent back pain, and physical examination found that his 
spine was normal.  The same history and physician findings 
were made on periodic medical evaluation of July 1993.  While 
on active duty for training in August 1995 (August 8-
September 7, 1995), he was seen for gastrointestinal 
complaints; however, there is no August 1995 treatment record 
for any complaints pertaining to his back.  While on active 
duty for training in October 1995 (October 16-November 9, 
1995), the veteran was seen for one-month history of neck 
pain.  He related he had been doing a lot of lifting during 
the last three months.  Examination revealed tenderness, and 
normal reflexes of the upper extremities.  X-rays revealed no 
significant abnormalities within the thoracic spine; a large 
bulky anterior bridging osteophyte formation at the C5-6 
level, that might be DISH (diffuse idiopathic skeletal 
hyperostosis) given the relative sparing of the C5-6 disc 
space; and bilateral moderate C6 neuroforaminal narrowing 
from uncovertebral osteophyte formation.  The diagnoses were 
neck muscles spasm and degenerative joint disease.  He was 
placed on restricted duty, with instructions not to lift over 
five pounds.  He underwent neurosurgical consult in December 
1995 for his neck and shoulder pain.  X-rays revealed 
moderate spondylosis.  He subsequently underwent physician 
therapy.  MRI (magnetic resonance imaging) of the cervical 
spine , conducted in January 1996, revealed severe 
spondylosis with severe stenosis of the spinal canal at the 
C3-4 and C4-5 levels, caused by a combination of posterior 
spondylosis and ligamentum flavum hypertrophy; various levels 
of neuroforaminal narrowing from facet hypertrophy at 
multiple levels.  Further evaluation revealed marked multi-
level degenerative/arthritic changes throughout the cervical 
spine, most notably at C3-4 and C4-5.  The physician offered 
that the veteran's work accidents had resulted in 
musculoskeletal strains super-imposed on his degenerative 
neck.  Further, the examiner noted that there was no 
traumatic injury to the spine or neck.  The veteran was 
placed on restricted duty, with instructions not to lift over 
ten pounds, and referral was made to the medical evaluation 
board for determination of fitness for duty.  In May 1996, 
the board assessed neuroforamina that was likely encroached 
by cervical-thoracic degenerative joint disease.  

In essence, the findings of a military line of duty 
determination investigation included that, while on active 
duty for training in August 1995, he had experienced pain as 
he was lifting a forty-pound box.  He was sent to the 
hospital, although those medical records had not been found, 
the veteran stated he had been seen in the emergency room and 
put on twenty-four hours bed rest.  He reported to work the 
next day and continued working the rest of his tour without 
incident.  In October 1995, while on active duty for 
training, he, again, was lifting a forty-pound box and felt 
some pain; went to the emergency room; was diagnosed as 
having a degenerative spinal condition; and placed on 
disability status.  The investigating officer noted in his 
report that he had interviewed the military physician who had 
treated the veteran and, upon review of her records, the 
physician offered that the veteran's degenerative joint 
disease and degenerative arthritis of the cervical spine were 
most likely aggravated during the veteran's duty, starting 
from early August 1995.  The injuries sustained by the 
veteran were found to have occurred in the line of duty.  The 
line of duty investigation report was reviewed by a staff 
judge advocate who noted that, while the veteran obviously 
has significant preexisting conditions (the degenerative 
joint disease and cervical spine issues), it also appears 
from the evidence that this condition was aggravated by his 
somewhat strenuous military duties.  The report of 
investigation was determined to be legally sufficient and 
confirmed that the injuries sustained by the veteran occurred 
in line of duty.  

X-rays taken of the veteran's lumbosacral spine during his 
December 1999 VA orthopedic examination revealed minimal 
scoliosis of the thorcolumbar spine; narrowing of the L3-4, 
L4-5, and L5-S1 intervertebral disc space, with osteophyte 
formation.  No other significant abnormality was seen.  The 
examining physician's diagnose included L3 radiculopathy.  

Analysis

Although the veteran was treated on two occasions in 1965 for 
complaints of back pain, medical evaluation found no 
underlying pathology for the cause of the pain.  At 
separation from active duty service, his back was found 
normal, with no subsequent treatment noted for back problems 
since the two above-mentioned occasions.  Hence, any 
treatment he received during active duty was for an acute and 
transitory condition.  

It was not until many years after he was separated from 
active duty service that medical evidence revealed 
degenerative joint disease/arthritis in the spine.  This 
discovery was made in conjunction with injuries he sustained, 
and for which he was treated, while on active duty for 
training in August 1995 and in October 1995.  The medical 
opinion of record offered was that the veteran's pre-existing 
degenerative joint disease/arthritis of the spine was 
aggravated by those in line of duty lifting injuries.  More 
importantly, there is no medical opinion of record to refute 
the medical opinion of record.  

The Board also realizes that the veteran's cervical and 
thoracic degenerative joint disease/arthritis was not present 
during his active duty service, but was first noted during 
his Reserve duties.  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a pre-existing abnormality by a superimposed 
disease or injury, such as shown in the veteran's case.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the evidence in this case, the Board concludes that the 
unique facts presented in the record pertaining to 
entitlement to service connection for a back disability 
warrant the application of the reasonable doubt doctrine.  
Under the circumstances, the Board must conclude that the 
veteran's current back disability, neuroforamina that was 
likely encroached by cervical-thoracic degenerative joint 
disease. was the result of permanent aggravation of the 
veteran's back disorder by the superimposed back injuries 
sustained while he was on active duty for training.  Hence, 
with reasonable doubt being resolved in the veteran's favor, 
entitlement to service connection for a back disability is 
granted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, service connection for tinnitus is 
granted.  

Service connection for right knee disorder is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, service connection for a back disorder is 
granted.  


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

